Pro ceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights (hereinafter the division) dated February 13, 1986, which, after a hearing, held that the petitioner had unlawfully discriminated against the complainant based upon his race, and awarded the complainant $15,000 compensatory damages.
Adjudged that the order is modified as a matter of discretion, without costs or disbursements, by deleting the provision awarding the complainant $15,000 compensatory damages, the proceeding is otherwise dismissed, and the matter is remitted to the division for imposition of a new award for compensatory damages which shall not exceed $5,000.
The record reflects that substantial evidence supports the *642determination of the division insofar as it held that the petitioner had intentionally discriminated against the complainant (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179).
However, we find that the amount of damages awarded by the division for mental anguish was clearly excessive. Therefore, the matter is remitted to the division for the imposition of a new award not to exceed $5,000. Brown,. J. P., Rubin, Eiber and Sullivan, JJ., concur.